PER CURIAM:
*303This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. The claimant seeks an award of $2,358.81 for the purchase of Antlerless Deer Stamps by the respondent.
Respondent admits the validity of the claim, but due to a discrepancy in freight charges, finds the correct amount of the claim to be $2,354.90. Respondent states that it was not paid because the 1984 fiscal year had ended, and further states that there were sufficient funds on hand at the end of the fiscal year in question.
Based upon the foregoing, the Court makes an award in the amount of $2,354.90.
Award of $2,354.90.